DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed October 3, 2019 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed October 3, 2019 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if Applicant intends to positively claim the combination of a passenger identification apparatus and a seat, or the subcombination of a passenger identification apparatus for use with a seat.  Line 3 appears to set forth the combination.  Note the recitation “permittivity change sensing unit installed in the seat”.  Lines 1 to 2 appear to set forth the subcombination.  Note the recitation “passenger identification apparatus for vehicles which identifies a passenger seat on a seat for vehicles.  Similarly, lines 2 to 3 of claim 2 appear to set forth the combination.  Note the recitation “the permittivity change sensing unit and the pressure change sensing unit are installed separately in different areas of the seat”.  Clarification in the claim language is required.  Applicant is advised that for examination purposes, the combination has been treated.
Claim 10 recites the limitations “alternating current (AC)” and “direct current (DC)” in lines 5 to 6, respectively.  Identifying reference characters from the drawings are the only items that can be enclosed by parenthesis in a claim.  Claim 10 is rendered vague as these items do not appear to represent identifying reference characters from the drawings.
The remaining claims are indefinite as each depends from an indefinite claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A vehicle seat having structure for occupant detection is shown by each of Ito et al (7928341), Kordel et al (9428080), and Boyer et al (20150123436), Park et al (20090126513) , Mergl et al (20190092204), KR101406431, and KR100999681.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/August 31, 2022                                         Primary Examiner, Art Unit 3636